DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth (U.S. Patent Pub. 2015/0144490) in view of Grossfeld (R.M. Grossfeld, A study of the Changes in Protein Composition of Mouse Brain during Ontogenetic Development, Journal of Neurochemistry, 1971 (18), page 2265-77), supported by Closed-loop System, PBS_buffer, and CelExplorer_FocusClear as evidence for claims 10, 14, and 18 respectively.
Regarding claims 1-2, Deisseroth teaches a method of producing transparent biological preparations for examination by light microscopy ([0107] Title: CLARITY Process for Mouse Brain), the method comprising: 
- clearing a biological tissue electrophoretically ([0053] lines 1, 5, 9: any treatment used to clear the specimen, including electrophoresis) by
 - immersing the biological tissue ([0107] lines 8-9: the hydrogel-embedded brains were placed in the electrophoresis chamber) in an aqueous alkaline electrophoresis solution ([0107] lines 10-11: circulating sodium borate buffer (pH 8.5) through the chamber; thus the electrophoresis solution is alkaline) and 
- subjecting the biological tissue to an electric field in the electrophoresis solution ([0107] lines 11-12: 10-40V was applied across the brains), 
- wherein the electrophoresis solution contains 
- a buffer base ([0107] line 10: sodium borate buffer) and 
- a detergent in a detergent concentration in a range from 0.1 to 10 % (w/v) ([0107] line 11: 4% SDS (wt/vol)).

3 and the detergent in a range from 0.1 to 10% (w/v) is non-ionic (claim 1) or Triton X100 (claim 2).
However, Grossfeld teaches extraction of protein in an adult mouse brain with water, Triton X-100, and sodium lauryl sulphite ([Abstract] lines 1-3), using 0.01 M (i.e., 10 mM) tris-Cl buffer, pH 7.4 (page 2267, para. 3, line 2).  Thus, Grossfeld teaches the buffer base whose cations have a molecular weight of at least 50 Da (the tris buffer, which is identical to the disclosed buffer in the instant application (page 6, lines 13-15), must have the same property, i.e., the molecular weight of the cations of tris buffer is at least 100 Da) in a concentration range from 5 to 100 mol/m3 (page 2267, para. 3, line 2: 0.01M tris-Cl buffer, corresponding to 10 mol/m3) and the detergent is non-ionic (page 2268, line 1: non-ionic detergent TX100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substituting sodium borate buffer with the tris buffer and SDS with Triton X-100 as taught by Grossfeld.  The suggestion for doing so would have been that tris buffer is a suitable buffer for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

3.
However, Grossfeld teaches extraction of protein in an adult mouse brain with water, Triton X-100, and sodium lauryl sulphite ([Abstract] lines 1-3), using 0.01 M (i.e., 10 mol/m3) tris-Cl buffer, pH 7.4 (page 2267, para. 3, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth and Grossfeld by utilizing the tris buffer with a concentration in a range from 10 to 50 mM as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Deisseroth does not explicitly disclose the detergent concentration is in a range from 0.5 to 1.5 % (w/v).
However, Grossfeld teaches extraction of protein in an adult mouse brain with water, Triton X-100, and sodium lauryl sulphite ([Abstract] lines 1-3), using Triton X-100 at 1% (w/v) (page 2267, Fig. 1 caption, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by utilizing the detergent prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Deisseroth does not explicitly disclose the cations of the buffer base having a molecular weight of at least 100 Da.
However, Grossfeld teaches extraction of protein in an adult mouse brain with water, Triton X-100, and sodium lauryl sulphite ([Abstract] lines 1-3), using 0.01 M (i.e., 10 mM) tris-Cl buffer, pH 7.4 (page 2267, para. 3, line 2).  Thus, Grossfeld teaches the buffer base whose cations have a molecular weight of at least 50 Da (the tris buffer, which is identical to the disclosed buffer in the instant application (page 6, lines 13-15), must have the same property, i.e., the molecular weight of the cations of tris buffer is at least 100 Da) in a concentration range from 5 to 100 mol/m3 (page 2267, para. 3, line 2: 0.01M tris-Cl buffer, corresponding to 10 mol/m3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substituting sodium borate buffer with the tris buffer whose molecular weight of the cations is at least 100 Da as taught by Grossfeld.  The suggestion for doing so would have been that tris buffer is a suitable buffer for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 4, Deisseroth and Grossfeld disclose all limitations of claim 1 as applied to claim 1.  Deisseroth does not explicitly disclose the buffer base at least predominantly consists of at least one substance which is Tris.
However, Grossfeld teaches extraction of protein in an adult mouse brain with water, Triton X-100, and sodium lauryl sulphite ([Abstract] lines 1-3), using 0.01 M (i.e., 10 mM) tris-Cl buffer, pH 7.4 (page 2267, para. 3, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substituting sodium borate buffer with the tris buffer as taught by Grossfeld.  The suggestion for doing so would have been that tris buffer is a suitable buffer for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claims 5-6, Deisseroth and Grossfeld disclose all limitations of claim 1 as applied to claim 1.  Deisseroth and Grossfeld do not explicitly disclose a maximum temperature of the electrophoresis solution is kept in a range from 20 to 90 °C below a boiling point of the electrophoresis solution (claim 4) or a maximum temperature of the electrophoresis solution is kept in a range from 40 to 60 °C (claim 5).
However, Deisseroth teaches it desirable to control the temperature of the buffer inside the electrophoresis chamber (e.g., to prevent the chamber from reaching 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth and Grossfeld by controlling the temperature in a range as claimed because preventing the chamber from reaching temperature of 90⁰C or more would prevent the hydrogel to depolymerize the biomolecules in the specimen to denature ([0092] lines 9-14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 7, Deisseroth teaches in the step of electrophoretic clearing, a pH-value of the electrophoresis solution is kept 8.5 ([0108] lines 12-13: sodium borate buffer pH 8.5).

Regarding claim 8, Deisseroth teaches in the step of electrophoretic clearing, at least one of fresh buffer base and fresh detergent is added to the electrophoresis solution ([0092] lines 1-2: replace buffer in the electrophoresis chamber; line 8: fresh buffer is added).

Regarding claim 9, Deisseroth teaches in the step of electrophoretic clearing, the electrophoresis solution is continuously changed ([0092] line 2: recirculate buffer in the electrophoresis chamber).

Regarding claim 10, Deisseroth teaches in the step of electrophoretic clearing, an electric power delivered to the electrophoresis solution and the tissue immersed therein is closed-loop controlled ([0145] lines 1-3: circulate the clearing solution through the chamber using the temperature controlled circulator, with 10-60V applied across the tissue; thus being temperature-controllable, the applied electric power must be closed-loop controlled; as evidenced by the document entitled “Closed-loop System and Closed-loop Control Systems,” page 1, para. 5, lines 1-2: closed-loop systems are designed to automatically achieve and maintain the desired output condition by comparing it with the actual condition).

Regarding claim 11, Deisseroth teaches the electric power is closed-loop controlled to a constant value ([0145] line 14: at 50⁰C) at least for a part of a duration of the step of electrophoretic clearing ([0145] line 14: for one day).

Regarding claim 13, Deisseroth teaches prior to the step of electrophoretic clearing, at least the following step:
- fixing the biological tissue ([0005] lines 3-4: fixing the specimen with a plurality of hydrogel subunits, polymerizing the hydrogel subunits to form a hydrogel-embedded specimen, and clearing the hydrogel-embedded specimen; thus prior the electrophoretic clearing, there is a fixing step of the specimen).


- the incubating takes place at 20 to 50 °C or at 35 to 40 C ([0107] lines 4-5: the brains were incubated in the same solution; line 8: three hours incubation at 37 ⁰C).

Regarding claim 15, Deisseroth teaches prior to the step of electrophoretic clearing, 
- incubating the biological tissue in an aqueous acidic solution ([0047] lines 5-7: typically, the fixative will be diluted in a buffer, e.g., citric acid buffer; and thus prior to the step of electrophoretic clearing, the fixative step includes using citric acid buffer, aqueous acidic solution; [0052] lines 1-2: following fixation of the specimen, the hydrogel subunits are polymerized to obtain the hydrogel-embedded specimen to be cleared; thus the polymerization step is deemed to be incubating the biological tissue in the fixative acidic solution) and then
- subjecting the biological tissue to an electric field ([0107] lines 11-12: 10-40V was applied across the brains) in an aqueous acidic electrophoresis solution ([0054] lines 4-8: clearing may be performed in any convenient buffer, e.g., boric acid buffer, citric acid buffer, etc., aqueous acidic electrophoresis solution).


- incubating the biological tissue with an antibody ([0109] lines 1-4: the cleared 1 mm-thick block of mouse brain were incubated at 37 ⁰C for two days in 0.1% Triton X-100 (wt/vol)/anti-GFP antibody conjugated with Alexa Fluor 594).

Regarding claim 18, Deisseroth teaches after the step of electrophoretic clearing, at least the following step 
- transferring the biological tissue in an aqueous solution ([0111] lines 2-4: the cleared brain was incubated in FocusClearTM, a water-based immersion medium, for two days) having a refractive index in a range from n = 1.4 to n = 1.6 (as evidenced by the document entitled “CelExplorer Labs Co. – FocusClear”, the refractive index of FocusClearTM is 1.45)

Regarding claim 19, Deisseroth teaches after the step of electrophoretic clearing ([0167] title: CLARITY-Processed Samples), at least the following step 
- dehydrating the biological tissue in an alcohol series with ascending alcohol concentration ([0167] lines 14-16: samples were then dehydrated in a series of ethanol washes for 15 minutes each at 4 °C (50% [Wingdings font/0xE0] 70% [Wingdings font/0xE0] 95% (whereupon samples were allowed to warm to RT) [Wingdings font/0xE0] 100% (2x)-acetonitrile for 15 min).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth in view of Grossfeld, and further in view of Birkner (U.S. 7,273,720).

However, Birkner teaches a method for the rapid processing of a tissue sample, including four general steps of fixation, dehydration, clearing, and impregnation (Col. 5, lines 17-19).  Ohmic heating is achieved by introducing an electric current from a power source to the conductive leads on the processing container (Col. 5, lines 41-43).  The solution and the tissue specimen each provide resistance to the flow of electricity which results in conversion of electric current to heat energy (Col. 5, lines 44-47).  A temperature probe is used to monitor the temperature of the solution to bring the processing solution and tissue specimen to the desired temperature, and to maintain the solution and specimen at the desired temperature for the required period of time (Col. 5, lines 50-51, 53-56).  Thus, Birkner teaches in the step of electrophoretic clearing (Col. 5, lines 17-19), an electric resistance of the electrophoresis solution and the biological tissue immersed therein is registered (Col. 14, lines 9-11: to determine the resistance of the solution, a conductivity meter should be used), and conditions of the step of electrophoretic clearing are changed, when the electric resistance goes beyond a predetermined threshold value (Col. 14, lines 29-32: if the resistance (R) is too high, the current (I) at maximum voltage (V) will be too low and therefore the power (P) will be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth and Grossfeld by registering (interpreting as measuring) resistance of the electrophoresis solution with the biological tissue immersed therein as taught by Birkner because an appropriate resistance would tune the current (I) and the voltage (V) in a range to produce sufficient power (P) for adequate thermal energy (heat) to bring about the necessary chemical reaction at the desirable temperature (Col. 14, lines 35-38).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth in view of Grossfeld, and further in view of O’Leary (U.S. Patent Pub. 2010/0136613).
Regarding claim 16, Deisseroth and Grossfeld disclose all limitations of claim 15 as applied to claim 15. 
Deisseroth and Grossfeld do not explicitly disclose in the step of subjecting the biological tissue to an electric field in the aqueous acidic electrophoresis solution, at least the following parameters is kept: - the aqueous acidic electrophoresis solution contains a buffer base in a concentration from 5 to 100 mol/m3 and a detergent in a concentration from 0.1 to 10 % (w/v).
However, O’Leary teaches pressure-assisted molecular recovery (Title) for extracting protein in FFPE tissue surrogates in the buffer of Tris + SDS, pH 4 (page 10, Table 1).  Tris + SDS buffer is 20-50 mM Tris HCl with 2% SDS (Table 1, notes: line 4).  3 (20-50 mM Tris HCl, corresponding to 20-50 mol/m3) and a detergent in a concentration from 0.1 to 10 % (w/v) (2% SDS that is deemed to be the detergent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth utilizing the acidic electrophoresis solution in a concentration of 5 to 100 mol/m3 and a detergent in a concentration from 0.1 to 10 % (w/v) as suggested by O’Leary because such acidic buffer concentration and detergent concentration are suitable for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

Deisseroth, Grossfeld, and O’Leary do not disclose in the step of incubating the tissue in the acidic aqueous solution, at least the following parameters is kept: 
- the incubating takes place at 35 to 40 °C.
alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer), at least the following parameters is kept: - the incubating takes place at 35 to 40 °C ([0107] lines 7-8: increased to 37 ⁰C and three hours incubation at 37 ⁰C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Grossfeld, and O’Leary by incubating the tissue in the acidic aqueous solution at 35 to 40 °C.  The suggestion for doing so would have been that 37 °C is a suitable temperature for incubating biological tissues, and the selection of that temperature, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Deisseroth, Grossfeld, and O’Leary do not disclose the detergent in the aqueous acidic electrophoresis solution is non-ionic.
However, Grossfeld teaches extraction of protein in an adult mouse brain with water, Triton X-100, and sodium lauryl sulphite ([Abstract] lines 1-3), using 0.01 M (i.e., 10 mM) tris-Cl buffer, pH 7.4 (page 2267, para. 3, line 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Grossfeld, and O’Leary by using the non-ionic detergent, Triton X-100, in the acidic aqueous electrophoresis .
Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claim 20 with particular attention to the limitations: wherein the reaction chamber comprising: a downwardly open ring channel in the reaction room below the waist, the ring channel being connected to an upwardly leading gas removal channel, a first ring-shaped electrode within the ring channel or below the ring channel, and a second ring-shaped electrode above the waist.
Here, Deisseroth teaches a reaction chamber (Fig. 2(a); [0159] line 1: an electrophoretic tissue clearing (ETC) chamber) comprising
- a reaction room (Fig. 2(c): showing an electrophoresis chamber defined by the chamber lid and the chamber base) to be filled with the electrophoresis solution ([0086] lines 2-4: an electrophoresis chamber into which a buffer solution and the specimen may be placed), the reaction room being rotationally symmetric about a vertical axis (Fig. 2(b); [0159] lines 16-17: a cylindrical plastic housing; thus the electrophoresis chamber is deemed to be rotationally symmetric about a vertical axis) and having a 
- a first electrode (Fig. 2(c)-(d); [0095] line 3: a first electrode 103a) in the reaction room (Fig. 2(c)-(d): showing electrode 103a is within the ETC chamber), and 
- a second electrode (Fig. 2(c)-(d); [0095] lines 3-4: a second electrode 103b) in the reaction room (Fig. 2(c)-(d): showing electrode 103b is within the ETC chamber), 
- wherein the first and the second electrodes are connected to two outputs of a direct current source (Fig. 2(d); [0095] lines 4-6: a first electrode connector 107a and a second electrode connector 107b); and 
- wherein the biological tissue is arranged in a reduced free cross-section of the reaction room in the waist (Fig. 2(c )-(d): showing the target tissue arranged in a reduced free cross-section of the reaction room at the positions of chamber lid and chamber base; [0159] lines 23-26: the tissue is placed in a sample holder located in the middle of the chamber between the two electrodes).
However, Deisseroth does not teach a downwardly open ring channel in the reaction room below the waist, the ring channel being connected to an upwardly leading gas removal channel, or the two electrodes are ring-shaped and located above the waist and below the ring channel respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795